Citation Nr: 1612212	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  04-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for post-traumatic headaches, to include a separate or higher rating under Diagnostic Code 8045. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Veteran has relocated during the pendency of this appeal, and as such, original jurisdiction over this case has been transferred to the Atlanta RO in Decatur, Georgia. 

When this case was before the Board in August 2014, it was remanded for further development.  It has now been returned to the Board for further appellate action.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

By way of background, the Veteran was granted service connection for post-traumatic headaches in a May 2002 rating decision.  The Board observes the Veteran underwent an initial VA examination to assess this disability that same month.  In the course of that examination, the Veteran recounted a head injury in service, while playing football.  The Veteran has subsequently reported another incident in service, in which he was assaulted by several individuals.  The Veteran has reported a loss of consciousness during each of these incidents.  Following his May 2002 examination, the examiner determined the Veteran sustained a concussion in service, which caused his post-traumatic headaches.  The RO assigned a 10 percent disability rating for this disability under hyphenated Diagnostic Code 9403-8045, which indicates this disability was initially evaluated as "brain disease due to trauma."  This diagnostic code is currently titled "residuals of traumatic brain injury," as during the pendency of this appeal, in October 2008, Diagnostic Code 8045 was revised.  As such, it is apparent the Veteran was initially service-connected for a TBI, which included his residual post-concussive headaches. 

In the Board's January 2011 remand, the RO or Appeals Management Center in Washington, D.C. (AMC) was instructed to afford the Veteran a VA examination to determine whether the Veteran's post-traumatic headaches could be evaluated under Diagnostic Code 8100.  This is consistent with Veterans Benefits Administration's Training Letter dated in January 2009, which indicates an assessment must be made to determine whether certain residual impairments, to specifically include headaches, should be evaluated separately from the TBI.  See Veterans Benefits Administration Training Letter 09-01 (Jan. 21, 2009).  Additionally, a note following Diagnostic Code 8045 instructs that when a veteran's residuals of a TBI were rated prior to October 23, 2008, VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under current diagnostic code 8045 criteria.

A review of the evidence shows the Veteran underwent a comprehensive private neuropsychiatric assessment with Dr. N.M., a neuropsychologist, in May 2008.  At that time, the physician indicated the Veteran sustained a traumatic brain injury in service.  This conclusion was confirmed during a January 2011 VA examination.  At that time, the Veteran underwent an initial TBI examination with a neurologist.  Although the examiner indeed diagnosed the Veteran with a TBI, and determined the disability was related to concussions the Veteran sustained in service, he did not fully explain all residual impairments caused by the Veteran's TBI or properly address all comorbid manifestations.  

The Board coincidentally notes the Veteran has been service-connected for posttraumatic stress disorder (PTSD).  In addition, the Board observes that the above-noted VBA training letter instructs that, "when a mental disorder is present, state, or ask the mental disorders examiner to state, to the extent possible, which emotional/behavioral signs and symptoms are part of a co-morbid mental disorder and which represent residuals of TBI."  

During the Veteran's January 2011 VA examination, several physical, cognitive, and emotional/behavioral facets were found to have been impaired.  In particular, the examiner stated the Veteran reported mild impairment of memory, attention, concentration, and executive functions; occasional disorientation; subjective impairments including, headaches, swallowing difficulties, dizziness, and word finding/mispronunciation; and neurobehavioral impairments that included mood swings and irritability.  

When this case was previously before the Board in August 2014, it was remanded based on the Veteran's reports of worsening headaches.  He subsequently underwent a VA headaches examination in September 2014.  However, at that time his TBI went unassessed.  In addition, the Veteran has since reported that the VA examiner inaccurately reported several of his statements, to specifically include his accounts of prostrating headaches.  

Following the above-noted examinations, the AMC issued supplemental statements of the case (SSOCs) in August 2011 and December 2014.  In each of these SSOCs the AMC merely indicated a higher rating for the Veteran's headaches was not warranted unless he experienced prostrating headaches occurring on average once a month; however, the AMC wholly failed to address whether a higher or separate disability evaluation was warranted under Diagnostic Code 8045.  

Based on these insufficiencies, the Board finds new examinations are necessary in order to ensure the Veteran's disability is appropriately evaluated under all relevant diagnostic criteria.  In this regard, the Board finds that the originating agency must first order complete and thorough TBI and headache examinations.  The Board observes that in accordance with the above-noted letter, the TBI examination should be conducted by either a board-certified or board-eligible physiatrist, neurologist, or psychiatrist, or in the alternative, a clinically privileged practitioner under the close supervision of one of the aforementioned specialists.  Thereafter, the RO or AMC should obtain a medical opinion relative to all potential comorbid manifestations as instructed by Training Letter 09-01.  The examiner providing the medical opinion should be instructed to comment on each and every positively affected facet indicated in the Veteran's TBI examination, e.g. memory, motor activity, visual spatial orientation, etc. 

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or AMC for the following actions: 

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or AMC should afford the Veteran a VA TBI and headache examination, by a physician that is qualified, as noted above, to conduct a TBI and neurological assessment, who has not previously conducted an examination or proffered an opinion in this case, to determine the current degree of severity of his TBI and post-traumatic headache disorders.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure the examiner provides all information required for rating purposes.  

3.  The RO should also obtain a VA medical opinion in accordance with the directives of Training Letter 09-01.

The RO should review the Veteran's TBI examination report and ask the examiner to comment on each positively affected facet noted in that report.

The examiner must also comment on all positively affected facets noted in the Veteran's January 2011 VA examination report, to specifically include:

a)  mildly impaired memory, attention, concentration, executive functions;

b)  occasional disorientation; 

c)  swallowing difficulties;

d)  dizziness; 

e)  word finding/mispronunciation impairment; 

f)  mood swings; and 

g)  irritability

The examiner must state whether the Veteran's manifestations are attributable to his psychiatric disorder, TBI, or whether attribution to one or the other is impossible.  The examiner must also provide a complete rationale for each attribution made.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

